Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered September 26, 2006. The judgment convicted defendant, upon his plea of guilty, of driving while intoxicated as a felony and aggravated unlicensed operation of a motor vehicle in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed and the matter is remitted to Genesee County Court for proceedings pursuant to CPL 460.50 (5).
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of driving while intoxicated as a felony (Vehicle and Traffic Law § 1192 [3]; § 1193 [1] [c] [i]) and aggravated unlicensed operation of a motor vehicle in the third degree (§ 511 [1] [a]). Defendant contends that County Court erred in refusing to suppress the statements that he made to a deputy outside a hotel because he was in custody at that time but had not been advised of his Miranda rights. We reject that contention. We conclude that defendant was not in custody until that deputy left defendant with his fellow deputies and entered *1288the hotel to determine whether the hotel staff wished to file criminal charges (see generally People v Paulman, 5 NY3d 122, 129 [2005]; People v Yukl, 25 NY2d 585, 589 [1969], cert denied 400 US 851 [1970]). Defendant was not questioned thereafter until he had been advised of his Miranda rights, and thus the court properly refused to suppress defendant’s statements. Present—Scudder, P.J., Martoche, Smith, Centra and Peradotto, JJ.